CONKLING, Judge
(dissenting).
Believing that plaintiff was negligent in increasing the speed of his train after it passed automatic signal 5652, which was then showing a yellow light, and also believing plaintiff was negligent in failing to set the emergency brakes on his train immediately after he had made an air reduction when 500-1000 feet west of automatic yellow signal 5632, and believing plaintiff’s negligence was the sole proximate cause of his injuries, I respectfully dissent from the principal opinion.
Under the circumstances appearing in this evidence I think it was the personal duty and obligation of plaintiff to have proceeded east of automatic signal 5652 only with caution, at a restricted speed, and to have refrained from increasing speed above the 20 or 25 miles an hour at which the train passed signal 5652. It is my view of all this evidence that plaintiff could have avoided this collision if he had refrained from increasing the speed his train had at signal 5652.
Adopted as the opinion of the court en Banc.
HYDE, HOLLINGSWORTH, DALTON, LEEDY, JJ., concur.
BENNICK and CAVE, Special Judges, concur.
CONKLING, C. J., dissents in opinion filed.